UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-7603


JASON T. SCOTT,

                  Petitioner - Appellant,

          v.

WARDEN J. T. SHARTLE, named as FCC Warden; SUSAN MCCLINTOCK,
named as USP Warden, Tucson, AZ; ATTORNEY GENERAL OF THE
STATE OF MARYLAND,

                  Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Theodore D. Chuang, District Judge.
(8:16-cv-00364-TDC)


Submitted:   January 17, 2017                Decided:   Janaury 20, 2017


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jason T. Scott, Appellant Pro Se. Edward John Kelley, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jason T. Scott seeks to appeal the district court’s order

dismissing       his     28     U.S.C.    §        2254        (2012)     petition          without

prejudice      for     failure    to   exhaust        state       court       remedies.           The

order is not appealable unless a circuit justice or judge issues

a   certificate        of     appealability.              28    U.S.C.        §    2253(c)(1)(A)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                     When the district court denies

relief    on    the    merits,     a   prisoner       satisfies           this      standard       by

demonstrating         that     reasonable          jurists        would       find       that     the

district       court’s      assessment    of        the    constitutional                claims    is

debatable      or     wrong.      Slack       v.    McDaniel,           529       U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                                Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Scott has not made the requisite showing.                            Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

pauperis,       and    dismiss     the    appeal.               We   dispense            with    oral

argument because the facts and legal contentions are adequately

                                               2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3